DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 1, the recitation “the backlash correction status” and “the output” in line 5 lacks positive antecedent basis in the claim. 

	With respect to claim 2, the recitation “the backlash correction status” and “the spool rotation speed” lacks positive antecedent basis in the claims.

	With respect to claim 3, the recitation “the backlash correction status” and “the spool rotation speed” lacks positive antecedent basis in the claims.

	With respect to claim 4, the recitation “the backlash correction status”, “the time spent in the backlash correction status” and “the ratio of the cumulative time” lacks positive antecedent basis in the claims. 

	With respect to claim 5, the recitation “the outside”, “the backlash correction status”, “the time” “the ratio” and “the usage time” lacks positive antecedent basis in the claims. 

	With respect to claim 6, the recitation “the backlash correction” and “the time” lacks positive antecedent basis in the claims.

	With respect to claim 7, the recitation “the time” and “the backlash correction status” lacks positive antecedent basis in the claims. 

	With respect to claim 8, the recitation “the backlash correction time” lacks positive antecedent basis in the claims.

	With respect to claim 9, the recitation “the setting” and “the backlash correction status” lacks positive antecedent basis in the claim.

	With respect to claim 10, the recitation “the time”, “the backlash correction status” and “the usage time” lacks positive antecedent basis in the claims.

	With respect to claim 11, the recitation “the output” lacks positive antecedent basis in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 4, 6, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al (JP-2002262736A).
With respect to claim 1, A fishing reel comprising: a spool 2 capable of winding a fishing line 8; an operation portion 9 that rotates the spool; a rotation detector 6 that detects the rotation of the spool; and a determination portion 19 that determines the backlash correction status from the output of the rotation detector (last line of page 4 to line 4 of page 5 of translation; “…detection of occurrence of backlash…”).

With respect to claim 4, Horiuchi et al disclose the fishing reel according to claim 1, comprising a display 5, wherein the display displays at least one of the backlash correction status, the time spent in the backlash correction status, or the ratio of the cumulative time spent in the backlash correction status to a usage time of the fishing reel.

With respect to claim 6, Horiuchi et al disclosed the fishing reel according to claim 4, wherein the display 5 displays an advisory, encouragement, or admiring message related to the backlash correction according to the time spent in the backlash correction status.

With respect to claim 7, Horiuchi et al disclose the fishing reel according to claim 1, comprising a spool brake 7 wherein the spool brake changes the spool braking force according to the time spent in the backlash correction status.


With respect to claim 11, Horiuchi et al disclose a backlash correction status determination device comprising: a rotation detector 6 that detects the rotation of a spool capable of winding a fishing line; and a determination portion 19 that determines the backlash correction status from the output of the rotation (last line of page 4 to line 4 of page 5 of translation; “…detection of occurrence of backlash…”).


Allowable Subject Matter
Claims 2, 3, 5 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 2 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the determination portion determines that there is a shift to the backlash correction status when the spool rotation speed becomes equal to or greater than a predetermined pull-out speed a plurality of times.  Claim 3 is allowed by virtue of its dependence from claim 2. 

Claim 5 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a transmitter, wherein the transmitter transmits to the outside at least one of the backlash correction status, the time spent in the backlash correction status, or the ratio of the cumulative time spent in the backlash correction status to the usage time of the fishing reel.

Claim 8 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the backlash correction time is at least one of a time spent on each backlash correction or a cumulative time spent on a plurality of backlash corrections.

Claim 9 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including comprising a storage, wherein the storage associates and stores the setting of the braking force of the spool and the backlash correction status.

Claim 10 would be allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including comprising a skill level evaluator, wherein the skill level evaluator evaluates the skill level according to a ratio of the time spent in the backlash correction status to the usage time of the fishing reel, and wherein the display displays the skill level.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The various cited prior art all disclose at least rotation sensors/detectors for the spool and a backlash prevention device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/